
Exhibit 10.53













The CORPORATEplan for RetirementSM
EXECUTIVE Plan


BASIC PLAN DOCUMENT












IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  The Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states.  The Employer may not rely on this document to
ensure any particular tax consequences or to ensure that the Plan is "unfunded
and maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation.  Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document.  This document does not constitute legal or tax advice or
opinions and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer.  This document must be reviewed by the Employer’s attorney prior to
adoption.


(07/2007)                                                                                     
ECM NQ 2007 BPD
©  2007 Fidelity Management & Research Company


 
1

--------------------------------------------------------------------------------

 
Exhibit 10.53


CORPORATEplan for Retirement EXECUTIVE
BASIC PLAN DOCUMENT


ARTICLE 1
ADOPTION AGREEMENT


ARTICLE 2
DEFINITIONS


2.01 - Definitions


ARTICLE 3
     PARTICIPATION


3.01 - Date of Participation
3.02 - Participation Following a Change in Status




ARTICLE 4
CONTRIBUTIONS


4.01 - Deferral Contributions
4.02 - Matching Contributions
4.03 - Employer Contributions
4.04 - Election Forms


ARTICLE 5
PARTICIPANTS' ACCOUNTS


ARTICLE 6
INVESTMENT OF ACCOUNTS


6.01 - Manner of Investment
6.02 - Investment Decisions, Earnings and Expenses


ARTICLE 7
RIGHT TO BENEFITS


7.01 - Retirement
7.02 - Death
7.03 - Separation from Service
7.04 - Vesting after Partial Distribution
7.05 - Forfeitures
7.06 - Change in Control
7.07 - Disability
7.08 - Directors


ARTICLE 8
DISTRIBUTION OF BENEFITS


8.01 – Events Triggering and Form of Distributions
8.02 - Notice to Trustee
8.03 – Unforeseeable Emergency Withdrawals


ARTICLE 9
AMENDMENT AND TERMINATION


9.01 - Amendment by Employer
9.02 - Termination


ARTICLE 10
MISCELLANEOUS


10.01 - Communication to Participants
10.02 - Limitation of Rights
10.03 - Nonalienability of Benefits
10.04 - Facility of Payment
10.05 – Plan Records
10.06 - USERRA
10.07 - Governing Law


ARTICLE 11
PLAN ADMINISTRATION


11.01 - Powers and Responsibilities of the Administrator
11.02 - Claims and Review Procedures


 
 
2

--------------------------------------------------------------------------------

 


PREAMBLE




It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in
ERISA.  The Employer further intends that this Plan comply with Code section
409A, and the Plan is to be construed accordingly.


If the Employer has previously maintained the Plan described herein pursuant to
a previously existing plan document or description, the Employer’s adoption of
this Plan document is an amendment and complete restatement of, and supersedes,
such previously existing document or description with respect to benefits
accrued or to be paid on or after the effective date of this document (except to
the extent expressly provided otherwise herein).






Article 1.  Adoption Agreement.




Article 2.  Definitions.




2.01.  Definitions.


(a)           Wherever used herein, the following terms have the meanings set
forth below, unless a different meaning is clearly required by the context:


 
(1)  "Account" means an account established on the books of the Employer for the
purpose of recording amounts credited to a Participant and any income, expenses,
gains, or losses attributable thereto.



(2)  
“Active Participant” means a Participant who is eligible to accrue benefits
under a plan (other than earnings on amounts previously deferred) within the
24-month period ending on the date the Participant becomes a Participant under
Section 3.01.  Notwithstanding the above, however, a Participant is not an
Active Participant if he has been paid all amounts deferred under the plan,
provided that he was, on and before the date of the last payment, ineligible to
continue or to elect to continue to participate in the plan for periods after
such last payment (other than through an election of a different time and form
of payment with respect to the amounts paid).



(A)  
For purposes of Section 4.01(d), as used in the first paragraph of the
definition of “Active Participant” above, “plan” means an account balance plan
(or portion thereof) of the Employer or a Related Employer subject to Code
section 409A pursuant to which the Participant is eligible to accrue benefits
only if the Participant elects to defer compensation thereunder, and the “date
the Participant becomes a Participant under Section 3.01” refers only to the
date the Participant becomes a Participant with respect to Deferral
Contributions.



(B)  
For purposes of Section 8.01(a)(2), as used in the first paragraph of the
definition of “Active Participant” above, “plan” means an account balance plan
(or portion thereof) of the Employer or a Related Employer subject to Code
section 409A pursuant to which the Participant is eligible to accrue benefits
without any election by the Participant to defer compensation thereunder, and
the “date the Participant becomes a Participant under Section 3.01” refers only
to the date the Participant becomes a Participant with respect to Matching or
Employer Contributions.



 
(3)  "Administrator" means the Employer adopting this Plan (but excluding
Related Employers) or other person designated by the Employer in Section
1.01(c).



 
(4)  "Adoption Agreement" means Article 1, under which the Employer establishes
and adopts or amends the Plan and selects certain provisions of the Plan.  The
provisions of the Adoption Agreement are an integral part of the Plan.



 
(5)  "Beneficiary" means the person or persons entitled under Section 7.02 to
receive benefits under the Plan upon the death of a Participant.



 
(6)  “Bonus” means any Performance-based Bonus or any Non-performance-based
Bonus as listed and identified in the table in Section 1.05(a)(2) hereof.



 
(7)   “Change in Control” means a change in control with respect to the
applicable corporation, as defined in 26 CFR section 1.409A-3(i)(5).  For
purposes of this definition “applicable corporation” means:



(A)  
The corporation for which the Participant is performing services at the time of
the change in control event;



(B)  
The corporation(s) liable for payment hereunder (but only if either the accrued
benefit hereunder is attributable to the performance of service by the
Participant for such corporation(s) or there is a bona fide business purpose for
such corporation(s) to be liable for such payment and, in either case, no
significant purpose of making such corporation(s) liable for such benefit is the
avoidance of Federal income tax); or



(C)  
A corporate majority shareholder of one of the corporations described in (A) or
(B) above or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in (A) or (B) above.



 
(8)    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.



 
(9)    "Compensation" means for purposes of Article 4:



 
(A)  If the Employer elects Section 1.04(a), such term as defined in such
Section 1.04(a).



(B)  
If the Employer elects Section 1.04(b), wages as defined in Code section 3401(a)
and all other payments of compensation to an Employee by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Employee a written statement under Code sections 6041(d) and
6051(a)(3), excluding any items elected by the Employer in Section 1.04(b),
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation and welfare benefits, but including
amounts that are not includable in the gross income of the Employee under a
salary reduction agreement by reason of the application of Code section 125,
132(f)(4), 402(e)(3), 402(h) or 403(b).  Compensation shall be determined
without regard to any rules under Code section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
section 3401(a)(2)).



 
(C)  
If the Employer elects Section 1.04(c), any and all monetary remuneration paid
to the Director by the Employer, including, but not limited to, meeting fees and
annual retainers, and excluding items listed in Section 1.04(c).



For purposes of this Section 2.01(a)(9), Compensation shall also include amounts
deferred pursuant to an election under Section 4.01.
 
 
3

--------------------------------------------------------------------------------



 
(10)   “Deferral Contribution” means a hypothetical contribution credited to a
Participant’s Account as the result of the Participant’s election to reduce his
Compensation in exchange for such credit, as described in Section 4.01.


 
(11)  “Director” means a person, other than an Employee, who is elected or
appointed as a member of the board of directors of the Employer, with respect to
a corporation, or to an analogous position with respect to an entity that is not
a corporation.



(12)  “Disability” is described in Section 1.07(a)(2).


 
(13)  "Employee" means any employee of the Employer.



 
(14)  "Employer" means the employer named in Section 1.02(a) and any Related
Employers listed in Section 1.02(b).



(15)  “Employer Contribution” means a hypothetical contribution credited to a
Participant’s Account under the Plan as a result of the Employer’s crediting of
such amount, as described in Section 4.03.


(16) "Employment Commencement Date" means the date on which the Employee
commences employment with the Employer.


 
(17)  "ERISA" means the Employee Retirement Income Security Act of 1974, as from
time to time amended.



 
(18)   “Inactive Participant” means a Participant who is not an Employee or
Director.



(19)   “Matching Contribution” means a hypothetical contribution credited to a
Participant’s Account under the Plan as a result of the Employer’s crediting of
such amount, as described in Section 4.02.


(20)  “Non-performance-based Bonus” means any Bonus listed under the column
entitled “non-performance based” in Section 1.05(a)(2).


 (21)  "Participant" means any Employee or Director who participates in the Plan
in accordance with Article 3 (or formerly participated in the Plan and has an
amount credited to his Account).


(22)  “Performance-based Bonus” means any Bonus listed under the column entitled
“performance based” in Section 1.05(a)(2), which constitutes compensation, the
amount of, or entitlement to, which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months and which is further
defined in 26 CFR section 1.409A-1(e).


(23)  "Permissible Investment" means the investments specified by the Employer
as available for hypothetical investment of Accounts.  The Permissible
Investments under the Plan are listed in the Service Agreement, and the
provisions of the Service Agreement listing the Permissible Investments are
hereby incorporated herein.


(24)  "Plan" means the plan established by the Employer as set forth herein as a
new plan or as an amendment to an existing plan, such establishment to be
evidenced by the Employer’s execution of the Adoption Agreement, together with
any and all amendments hereto.


(25)  "Related Employer" means any employer other than the Employer named in
Section 1.02(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Code section 414(b)) or trades
or businesses (whether or not incorporated) under common control (as defined in
Code section 414(c)).


(26)  “Separation from Service” means the date the Participant retires or
otherwise has a termination of employment (or a termination of the contract
pursuant to which the Participant has provided services as a Director, for a
Director Participant) with the Employer and all Related Employers, as further
defined in 26 CFR section 1.409A-1(h); provided, however, that


(A)         For purposes of this paragraph (26), the definition of “Related
Employer” shall be modified as follows:


(i)         In applying Code section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
phrase “at least 50%” shall be used instead of “at least 80 percent” each place
“at least 80 percent” appears in Code section 1563(a)(1), (2) and (3); and


(ii)         In applying 26 CFR section 1.414(c)-2 for purposes of determining
trades or business (whether or not incorporated) under common control for
purposes of Code section 414(c), the phrase “at least 50%” shall be used instead
of “at least 80 percent” each place “at least 80 percent” appears in 26 CFR
section 1.414(c)-2.


(B)         In the event a Participant provides services to the Employer or a
Related Employer as an Employee and a Director,
 
                (i) The Employee Participant’s services as a Director are not
taken into account in determining whether the Participant has a Separation from
Service as an Employee; and


 (ii) The Director Participant’s services as an Employee are not taken into
account in determining whether the Participant has a Separation from Service as
a Director


provided that this Plan is not aggregated with a plan subject to Code section
409A in which the Director Participant participates as an employee of the
Employer or a Related Employer or in which the Employee Participant participates
as a director (or a similar position with respect to a non-corporate entity) of
the Employer or a Related Employer, as applicable, pursuant to 26 CFR section
1.409A-1(c)(2)(ii).


(27)  “Service Agreement” means the agreement between the Employer and Trustee
regarding the arrangement between the parties for recordkeeping services with
respect to the Plan.


(28)  “Specified Employee,” (unless defined by the Employer in a separate
writing, in which case such writing is hereby incorporated herein) means a
Participant who meets the requirements in 26 CFR section 1.409A-1(i) applying
the default definition components provided in such regulation (those that would
apply absent elections, as described in 26 CFR section 1.409A-1(i)(8)),
including an identification date of December 31.  In the event that such default
definition components are applicable, the Employer has elected Section
1.01(b)(2) and, immediately prior to the date in Section 1.01(b)(2), the Plan
applied an identification date (the “prior date”) other than the December 31,
the prior date shall continue to apply, and December 31 shall not apply, until
the date that is 12 months after the date in Section 1.01(b)(2).




4

--------------------------------------------------------------------------------




(29)  "Trust" means the trust created by the Employer, pursuant to the Trust
agreement between the Employer and the Trustee, under which assets are held,
administered, and managed, subject to the claims of the Employer's creditors in
the event of the Employer's insolvency, until paid to Participants and their
Beneficiaries as specified in the Plan.


(30)  "Trust Fund" means the property held in the Trust by the Trustee.


(31)  "Trustee" means the individual(s) or entity appointed by the Employer
under the Trust agreement.


(32)  “Unforeseeable Emergency” is as defined in 26 CFR section
1.409A-3(i)(3)(i).


(33)  “Year of Service” is as defined in Section 7.03(b) for purposes of the
elapsed time method and in Section 7.03(c) for purposes of the class year
method.


(b)            Pronouns used in the Plan are in the masculine gender but include
the feminine gender unless the context clearly indicates otherwise.




Article 3.  Participation.


3.01.  Date of Participation.  An Employee or Director becomes a Participant on
the date such Employee’s or Director’s participation becomes effective (as
described in Section 1.03).


3.02.  
Participation following a Change in Status.



(a)  If a Participant ceases to be an Employee or Director and thereafter
resumes the same status he had as a Participant during his immediately previous
participation in the Plan (as an Employee if previously a Participant as an
Employee and as a Director if previously a Participant as a Director), he will
again become a Participant immediately upon resumption of such status, provided,
however, that if such Participant is a Director, he is an eligible Director upon
resumption of such status (as defined in Section 1.03(b)), and provided,
further, that if such Participant is an Employee, he is an eligible Employee
upon resumption of such status (as defined in Section 1.03(a)).  Deferral
Contributions to such Participant’s Account thereafter, if any, shall be subject
to (1) or (2) below.


(1) If the Participant resumes such status during a period for which such
Participant had previously made a valid deferral election pursuant to Section
4.01, he shall immediately resume such Deferral Contributions.  Deferral
Contributions applicable to periods thereafter shall be made pursuant to the
election and other rules described in Section 4.01.


(2) If the Participant resumes such status after the period described in the
first sentence of paragraph (1) of this Section 3.02, any Deferral Contributions
with respect to such Participant shall be made pursuant to the election and
other rules described in Section 4.01.


(b) When an individual who is a Participant due to his status as an eligible
Employee (as defined in Section 1.03(a)) continues in the employ of the Employer
or Related Employer but ceases to be an eligible Employee, the individual shall
not receive an allocation of Matching or Employer Contributions for the period
during which he is not an eligible Employee.  Such Participant shall continue to
make Deferral Contributions throughout the remainder of the applicable period
(as described in Section 4.01) in which such change in status occurs, if, and
as, applicable.


 
(c) When an individual who is a Participant due to his status as an eligible
Director (as defined in Section 1.03(b)) continues his directorship with the
Employer or a Related Employer but ceases to be an eligible Director, the
individual shall not receive an allocation of Matching or Employer Contributions
for the period during which he is not an eligible Director.  Such Participant
shall continue to make Deferral Contributions throughout the remainder of the
applicable period (as described in Section 4.01) in which such change in status
occurs, if, and as, applicable.




5

--------------------------------------------------------------------------------


 
Article 4.  Contributions.


4.  
01  Deferral Contributions.  If elected by the Employer pursuant to Section
1.05(a) and/or 1.06(a), a Participant described in such applicable Section may
elect to reduce his Compensation by a specified percentage or dollar
amount.  The Employer shall credit an amount to the Participant’s Account equal
to the amount of such reduction.  Except as otherwise provided in this Section
4.01, such election shall be effective to defer Compensation relating to all
services performed in the calendar year beginning after the calendar year in
which the Participant executes the election.  Under no circumstances may a
salary reduction agreement be adopted retroactively.  If the Employer has
elected to apply Section 1.05(a)(2), no amount will be deducted from Bonuses
unless the Participant has made a separate deferral election applicable to such
Bonuses.  A Participant’s election to defer Compensation may be changed at any
time before the last permissible date for making such election, at which time
such election becomes irrevocable.  Notwithstanding anything herein to the
contrary, the conditions under which a Participant may make a deferral election
as provided in the applicable salary reduction agreement are hereby incorporated
herein and supersede any otherwise inconsistent Plan provision.



(a)  
Performance Based Bonus.  With respect to a Performance-based Bonus, a separate
election made pursuant to Section 1.05(a)(2) will be effective to defer such
Bonus if made no later than 6 months before the end of the period during which
the services on which such Performance-based Bonus is based are performed.



(b)  
Fiscal Year Bonus. With respect to a Bonus relating to a period of service
coextensive with one or more consecutive fiscal years of the Employer, of which
no amount is paid or payable during the service period, a separate election
pursuant to Section 1.05(a)(2) will be effective to defer such Bonus if made no
later than the close of the Employer’s fiscal year next preceding the first
fiscal year in which the Participant performs any services for which such Bonus
is payable.



(c)  
Cancellation of Salary Reduction Agreement.



(1) The Administrator may cancel a Participant’s salary reduction agreement
pursuant to the provisions of 26 CFR section 1.409A-3(j)(4)(viii) in connection
with the Participant’s Unforeseeable Emergency.  To the extent required pursuant
to the application of 26 CFR section 1.401(k)-1(d)(3) (or any successor
thereto), a Participant’s salary reduction agreement shall be automatically
cancelled.


(2) The Administrator may cancel a Participant’s salary reduction agreement
pursuant to the provisions of 26 CFR section 1.409A-3(j)(4)(xii) in connection
with the Participant’s disability.  Such cancellation must occur by the later of
the end of the Participant’s taxable year or the 15th day of the third month
following the date the Participant incurs a disability.  For purposes of this
paragraph (2), a disability is any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months.




In no event may the Participant, directly or indirectly, elect such a
cancellation.  A cancellation pursuant to this subsection (c) shall apply only
to Compensation not yet earned.


             (d)
Initial Deferral Election.   Notwithstanding the above, if the Participant is
not an Active Participant, the Participant may make an election to defer
Compensation within 30 days after the Participant becomes a Participant, which
election shall be effective with respect to Compensation payable for services
performed during the calendar year (or other deferral period described in (a) or
(b) above, as applicable) and after the date of such election.  For Compensation
that is earned based upon a specified performance period (e.g., an annual bonus)
an election pursuant to this subsection (d) will be effective to defer an amount
equal to the total amount of the Compensation for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period.



4.02.  Matching Contributions.  If so provided by the Employer in Section
1.05(b) and/or 1.06(b)(1), the Employer shall credit a Matching Contribution to
the Account of each Participant entitled to such Matching Contribution.  The
amount of the Matching Contribution shall be determined in accordance with
Section 1.05(b) and/or 1.06(b)(1), as applicable, provided, however, that the
Matching Contributions credited to the Account of a Participant pursuant to
Section 1.05(b)(2) shall be limited pursuant to (a) and (b) below:


(a) The sum of Matching Contributions made on behalf of a Participant pursuant
to Section 1.05(b)(2) for any calendar year and any other benefits the
Participant accrues pursuant to another plan subject to Code section 409A as a
result of such Participant’s action or inaction under a qualified plan with
respect to elective deferrals and other employee pre-tax contributions subject
to the contribution restrictions under Code section 401(a)(30) or 402(g) shall
not result in an increase in the amounts deferred under all plans subject to
Code section 409A in which the Participant participates in excess of the limit
with respect to elective deferrals under Code section 402(g)(1)(A), (B) and (C)
in effect for the calendar year in which such action or inaction occurs; and


(b) The Matching Contributions made on behalf of a Participant pursuant to
Section 1.05(b)(2) shall never exceed 100% of the matching amounts that would be
provided under the qualified employer plan identified in Section 1.05(b)(2)
absent any plan-based restrictions that reflect limits on qualified plan
contributions under the Code.


4.03. Employer Contributions. If so provided by the Employer in Section
1.05(c)(1) and/or 1.06(b)(2), the Employer shall make an Employer Contribution
to be credited to the Account of each Participant entitled thereto in the amount
provided in such Section(s).  If so provided by the Employer in Section
1.05(c)(2) and/or 1.06(b)(3), the Employer may make an Employer Contribution to
be credited to the Account maintained on behalf of any Participant in such an
amount as the Employer, in its sole discretion, shall determine, subject to the
provisions of the applicable Section.


4.04. Election Forms. Notwithstanding anything herein to the contrary, the terms
of an election form with respect to the conditions under which a Participant may
make any election hereunder, as provided in such form (whether electronic or
otherwise) are hereby incorporated herein and supersede any otherwise
inconsistent Plan provision.


Article 5.  Participants' Accounts.  The Administrator will maintain an Account
for each Participant, reflecting hypothetical contributions credited to the
Participant, along with hypothetical earnings, expenses, gains and losses,
pursuant to the terms hereof.  A hypothetical contribution shall be credited to
the Account of a Participant on the date determined by the Employer and accepted
by the Plan recordkeeper.  The Administrator will maintain such other accounts
and records as it deems appropriate to the discharge of its duties under the
Plan.




Article 6.  Investment of Accounts.


6.01.  Manner of Investment.  All amounts credited to the Accounts of
Participants shall be treated as though invested and reinvested only in
Permissible Investments.


6.02.   Investment Decisions, Earnings and Expenses.  Investments in which the
Accounts of Participants shall be treated as invested and reinvested shall be
directed by the Employer or by each Participant, or both, in accordance with
Section 1.09.  All dividends, interest, gains, and distributions of any nature
that would be earned on a Permissible Investment will be credited to the Account
as though reinvested in additional shares of that Permissible
Investment.Expenses that would be attributable to such investments shall be
charged to the Account of the Participant.


 
6

--------------------------------------------------------------------------------



 
Article 7.   Right to Benefits.


7.01.  Retirement.  If provided by the Employer in Section 1.08(e)(1), the
Account of a Participant or an Inactive Participant who attains retirement
eligibility prior to a Separation from Service will be 100% vested.


7.02.  Death.  If provided by the Employer in Section 1.08(e)(2), the Account of
a Participant or former Participant who dies before the distribution of his
entire Account will be 100% vested, provided that at the time of his death he is
earning Years of Service.


A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries, by giving notice to the
Administrator on a form designated by the Administrator.  If more than one
person is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.


A copy of the death certificate or other sufficient documentation must be filed
with and approved by the Administrator.  If upon the death of the Participant
there is, in the opinion of the Administrator, no designated Beneficiary for
part or all of the Participant's Account, such amount will be paid to his
surviving spouse or, if none, to his estate (such spouse or estate shall be
deemed to be the Beneficiary for purposes of the Plan).  If a Beneficiary dies
after benefits to such Beneficiary have commenced, but before they have been
completed, and, in the opinion of the Administrator, no person has been
designated to receive such remaining benefits, then such benefits shall be paid
to the deceased Beneficiary's estate.


A distribution to a Beneficiary of a Specified Employee is not considered to be
a payment to a Specified Employee for purposes of Sections 1.07 and 8.01(e).


7.03.  Separation from Service.


 
(a) General.  If provided by the Employer in Section 1.08, and subject to
Section 1.08(e)(2), if a Participant has a Separation from Service, he will be
entitled to a benefit equal to (i) the vested percentage(s) of the value of the
Matching and Employer Contributions credited to his Account, as adjusted for
income, expense, gain, or loss, such percentage(s) determined in accordance with
the vesting schedule(s) and methodology selected by the Employer in Section
1.08, and (ii) the value of the Deferral Contributions to his Account as
adjusted for income, expense, gain, or loss.  The amount payable under this
Section 7.03 will be distributed in accordance with Article 8.













 
(b) Elapsed Time Vesting.   Unless otherwise provided by the Employer in Section
1.08, vesting shall be determined based on the elapsed time method.  For
purposes of the elapsed time method, "Years of Service" means, with respect to
any Participant or Inactive Participant, the number of whole years of his
periods of service with the Employer and any Related Employers (as defined in
Section 2.01(a)(26)(A)), subject to any exclusion elected by the Employer in
Section 1.08(c).  A Participant or Inactive Participant will receive credit for
the aggregate of all time period(s) commencing with his Employment Commencement
Date and ending on the date a break in service begins, unless any such years are
excluded by Section 1.08(c).  A Participant or Inactive Participant will also
receive credit for any period of severance of less than 12 consecutive
months.  Fractional periods of a year will be expressed in terms of days.



A break in service is a period of severance of at least 12 consecutive
months.  A “period of severance” is a continuous period of time beginning on the
date the Participant or Inactive Participant incurs a Separation from Service,
or if earlier, the 12-month anniversary of the date on which the Participant or
Inactive Participant was otherwise first absent from service.


Notwithstanding the above, the Employer shall comply with any service crediting
rules to the extent required by applicable law.


 
(c) Class Year Vesting.  If provided by the Employer in Section 1.08, a
Participant’s or Inactive Participant’s vested percentage in the Matching
Contributions and/or Employer Contributions portion(s) of his Account shall be
determined pursuant to the class year method.  Pursuant to such method, amounts
attributable to the applicable contribution types are assigned to “class years”
established in the records of the Plan.  Such class years are years (calendar or
non-calendar) to which the contribution is assigned by the Administrator, as
described in the Service Agreement between the Trustee and the Employer.  The
Participant’s or Inactive Participant’s vested percentage in amounts
attributable to a particular contribution is determined from the beginning of
the applicable class year to the date the Participant or Inactive Participant
incurs a Separation from Service.  For purposes of the class year method, a
Participant or Inactive Participant is credited with a Year of Service on the
first day of each such class year.



7.04.  Vesting after Partial Distribution.  If a distribution from a
Participant's Account has been made to him at a time when his Account is less
than 100% vested, the vesting schedule in Section 1.08 will thereafter apply
only to amounts in his Account attributable to Matching Contributions and
Employer Contributions credited after such distribution.  The balance of his
Account attributable to Matching Contributions and Employer Contributions
immediately after such distribution will be subject to the following for the
purpose of determining his interest therein.


At any relevant time prior to a forfeiture of any portion thereof under Section
7.05, a Participant's nonforfeitable interest in the portion of his Account
described in the sentence immediately above will be equal to P(AB +
(RxD))-(RxD), where P is the nonforfeitable percentage at the relevant time
determined under Section 1.08; AB is the account balance of such portion at the
relevant time; D is the amount of the distribution; and R is the ratio of the
account balance of such portion at the relevant time to the account balance of
such portion after distribution.  Following a forfeiture of any portion of such
portion under Section 7.05 below, any balance with respect to such portion will
remain fully vested and nonforfeitable.


7.05.  Forfeitures.  Once payments are to commence to a Participant or Inactive
Participant hereunder, the portion of such Account subject to the same payment
commencement date but not yet vested, if any, (determined by his vested
percentage at such payment commencement date) will be forfeited by him


7.06.  Change in Control.  If the Employer has elected to apply Section
1.07(a)(3)(D), then, upon a Change in Control, notwithstanding any other
provision of the Plan to the contrary, all Participant Accounts shall be 100%
vested.


7.07.  Disability.  If the Employer has elected to apply Section 1.08(e)(3),
then, upon the date a Participant incurs a Disability, as defined in Section
1.07(a)(2), notwithstanding any other provision of the Plan to the contrary, all
Accounts of such Participant shall be 100% vested.


7.08.  Directors.  Notwithstanding any other provision of the Plan to the
contrary, all Accounts of a Participant who is a Director shall be 100% vested
at all times, including Accounts attributable to the Participant’s service as an
Employee, if any.


 
7

--------------------------------------------------------------------------------



 
Article 8.  Distribution of Benefits.


8.01 Events Triggering, and Form of, Distributions.


(a)  
Events triggering the distribution of benefits and the form of such
distributions are described in Section 1.07(a), pursuant to the Employer’s
election and/or the Participant’s election, as applicable.



(1)  
With respect to the form and time of distribution of amounts attributable to a
Deferral Contribution, a Participant election must be made no later than the
time by which the Participant must elect to make a Deferral Contribution, as
described in Section 4.01.



(2)  
With respect to the form and time of distribution of amounts attributable to
Matching or Employer Contributions, a Participant election must be made no later
than the time by which a Participant would be required to make a Deferral
Contribution as described in Section 4.01 with respect to the calendar year for
which the Matching and/or Employer Contributions are credited.  For purposes of
applying Section 4.01(d) “Active Participant” shall have the meaning assigned in
Section 2.01(a)(2)(B).



(3)  
Notwithstanding anything herein to the contrary, an election choosing a
distribution trigger and payment method pursuant to Section 1.07(a)(1) will only
be effective with respect to amounts attributable to contributions credited to
the Participant’s Account for the calendar year (or other deferral period
described in 4.01(a) or (b)) to which such election relates.  Amounts
attributable to contributions credited to a Participant's account prior to the
effective date of any new election will not be affected and will be paid in
accordance with the otherwise applicable election.



 
(b)
If the Employer elects to permit a distribution election change pursuant to
Section 1.07(b), then any such distribution election change must satisfy (1)
through (3) below:



 
(1)  Such election may not take effect until at least 12 months after the date
on which such election is made.



 
(2)  In the case of an election related to a payment not on account of
Disability, death or the occurrence of an Unforeseeable Emergency, the payment
with respect to which such election is made must be deferred for a period of not
less than five years from the date such payment would otherwise have been paid
(or in the case of installment payments, five years from the date the first
amount was scheduled to be paid).



 
 
(3)  Any election related to a payment at a specified time or pursuant to a
fixed schedule may not be made less than 12 months prior to the date the payment
is scheduled to be paid (or in the case of installment payments, 12 months prior
to the date the first amount was scheduled to be paid).



With respect to any initial distribution election, a Participant shall in no
event be permitted to make more than one distribution election change.


 
(c)  A Participant’s entitlement to installments will not be treated as an
entitlement to a series of separate payments.



 
(d)  If the Plan does not provide for Plan-level payment triggers pursuant to
Section 1.07(a)(3), and the Participant does not designate in the manner
prescribed by the Administrator the method of distribution, and/or the
distribution trigger (if and as required), such method of distribution shall be
a lump sum at Separation from Service.



 
(e)  Notwithstanding anything herein to the contrary, with respect to any
Specified Employee, if the applicable payment trigger is Separation from
Service, then payment shall not commence before the date that is six months
after the date of Separation from Service (or, if earlier, the date of death of
the Specified Employee, pursuant to Section 7.02).  Payments to which a
Specified Employee would otherwise be entitled during the first six months
following the date of Separation from Service are delayed by six months.



 
(f)  Notwithstanding anything herein to the contrary, the Administrator may, in
its discretion, automatically pay out a Participant’s vested Account in a lump
sum, provided that such payment satisfies the requirements in (1) through (3)
below:



(1)  
Such payment results in the termination and liquidation of the entirety of the
Participant’s interest under the plan (as defined in 26 CFR section
1.409A-1(c)(2)), including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under 26 CFR section 1.409A-1(c)(2);



(2)  
Such payment is not greater than the applicable dollar amount under Code section
402(g)(1)(B); and



(3)  
Such exercise of Administrator discretion is evidenced in writing no later than
the date of such payment.



 
(g)  Notwithstanding anything herein to the contrary, the Administrator may, in
its discretion, delay a payment otherwise required hereunder to a date after the
designated payment date due to any of the circumstances described in (1) through
(4) below, provided that the Administrator treats all payments to similarly
situated Participants on a reasonably consistent basis.




 
(1)  
In the event the Administrator reasonably anticipates that, if the payment were
made as scheduled, the Employer’s deduction with respect to such payment would
not be permitted due to the application of Code section 162(m), provided the
delay complies with the conditions in 26 CFR section 1.409A-2(b)(7)(i).



(2)  
In the event the Administrator reasonably anticipates that the making of such
payment will violate Federal securities laws or other applicable law, provided
the delay complies with the conditions in 26 CFR section 1.409A-2(b)(7)(ii).



(3)  
Upon such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.



(4)  
Upon a change in control event, provided the delay complies with conditions in
26 CFR section 1.409A-3(i)(5)(iv).



 
(h)  Notwithstanding anything herein to the contrary, the Administrator may
provide an election to change the time or form of a payment hereunder to satisfy
the requirements of the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended, 38 USC sections 4301 through 4344.



 
 
8

--------------------------------------------------------------------------------



 
8.02.  Notice to Trustee.  The Administrator will provide direction to the
Trustee, as provided in the Trust agreement, whenever any Participant or
Beneficiary is entitled to receive benefits under the Plan.  The Administrator's
notice shall indicate the form, amount and frequency of benefits that such
Participant or Beneficiary shall receive.


8.03.  Unforeseeable Emergency Withdrawals.  Notwithstanding anything herein to
the contrary, a Participant may apply to the Administrator to withdraw some or
all of his Account if such withdrawal is made on account of an Unforeseeable
Emergency as determined by the Administrator in accordance with the requirements
of and subject to the limitations provided in 26 CFR section 1.409A-3(i)(3).


Article 9.  Amendment and Termination.


9.01  Amendment by Employer.  The Employer reserves the authority to amend the
Plan in its discretion.  Any such amendment notwithstanding, no Participant's
Account shall be reduced by such amendment below the amount to which the
Participant would have been entitled if he had voluntarily left the employ of
the Employer immediately prior to the date of the change.


9.02.  Termination.  The Employer has no obligation or liability whatsoever to
maintain the Plan for any length of time and may terminate the Plan at any time
by written notice delivered to the Trustee without any liability hereunder for
any such discontinuance or termination.  Such termination shall comply with 26
CFR section 1.409A-3(j)(4)(ix) and other applicable guidance.




Article 10.  Miscellaneous.


10.01.  Communication to Participants.  The Plan will be communicated to all
Participants by the Employer promptly after the Plan is adopted.


10.02.  Limitation of Rights.  Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; in no event will the terms of employment or
service of any individual be modified or in any way affected hereby.


10.03.  Nonalienability of Benefits.  The benefits provided hereunder will not
be subject to alienation, assignment, garnishment, attachment, execution or levy
of any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law and as provided pursuant to a domestic relations order
(defined in Code section 414(p)(1)(B)), as determined by the
Administrator.  Pursuant to a domestic relations order, payments may be
accelerated to a time sooner, and pursuant to a schedule more rapid, than the
time and schedule applicable in the absence of the domestic relations order,
provided that such payment pursuant to such order is not made to the Participant
and provided further that this provision shall not be construed to provide the
Participant discretion regarding whether such payment time or schedule will be
accelerated.




10.04.  Facility of Payment.  In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may disburse such payments, or direct the Trustee
to disburse such payments, as applicable, to a person or institution designated
by a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient.  The receipt by such person or institution of any such payments
shall be complete acquittance therefore, and any such payment to the extent
thereof, shall discharge the liability of the Trust for the payment of benefits
hereunder to such recipient.


10.05.  
  Plan Records.  The Administrator shall maintain the records of the Plan on a
calendar-year basis.



10.06. USERRA.  Notwithstanding anything herein to the contrary, the
Administrator shall permit any Participant election and make any payments
hereunder required by the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended, 38 USC 4301-4334.


10.07. Governing Law.  The Plan and the accompanying Adoption Agreement will be
construed, administered and enforced according to ERISA, and to the extent not
preempted thereby, the laws of the State in which the Employer has its principal
place of business, without regard to the conflict of laws principles of such
State.


 

 
9

--------------------------------------------------------------------------------


 
Article 11.  Plan Administration.


11.01.  Powers and Responsibilities of the Administrator.  The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA.  The
Administrator's powers and responsibilities include, but are not limited to, the
following:


(a)           To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;


(b)           To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;


(c)           To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;


(d)           To administer the claims and review procedures specified in
Section 11.02;


(e)           To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;


(f)           To determine the person or persons to whom such benefits will be
paid;


(g)           To authorize the payment of benefits;


(h)           To appoint such agents, counsel, accountants, and consultants as
may be required to assist in administering the Plan; and


(i)            By written instrument, to allocate and delegate its
responsibilities, including the formation of an administrative committee to
administer the Plan.










11.02.  Claims and Review Procedures.


(a)           Claims Procedure.  If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator.  If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing.  Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review, including a statement of the such person’s right to bring a civil
action under ERISA section 502(a) following as adverse determination upon
review.  Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).


If the claim concerns disability benefits under the Plan, the Plan Administrator
must notify the claimant in writing within 45 days after the claim has been
filed in order to deny it.  If special circumstances require an extension of
time to process the claim, the Plan Administrator must notify the claimant
before the end of the 45-day period that the claim may take up to 30 days longer
to process.  If special circumstances still prevent the resolution of the claim,
the Plan Administrator may then only take up to another 30 days after giving the
claimant notice before the end of the original 30-day extension.  If the Plan
Administrator gives the claimant notice that the claimant needs to provide
additional information regarding the claim, the claimant must do so within 45
days of that notice.


(b)           Review Procedure.  Within 60 days after the date on which a person
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred), such person
(or his duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator.  This written
request may include comments, documents, records, and other information relating
to the claim for benefits.  The claimant shall be provided, upon the claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits.  The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The Administrator will notify such person of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The decision on
review will be made within 60 days after the request for review is received by
the Administrator (or within 120 days, if special circumstances require an
extension of time for processing the request, such as an election by the
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period). The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
review.


If the initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, the claimant will have 180 days from the date
the claimant received notice of the claim’s denial in which to appeal that
decision.  The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim.  If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.




The Plan Administrator shall provide the claimant with written notification of a
plan’s benefit determination on review.  In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant – the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.




10

 

 